Title: From John Quincy Adams to Abigail Smith Adams, 13 February 1807
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 13. Feby: 1807.

I have received your kind letter of January; and shall particularly attend to your directions at Philadelphia, respecting the flour—It is at present my intention to leave this place the 4th: of next month; but the winter and the roads are now breaking up; so that I know not whether the roads will at that time be passable
The termination of this Congress will leave our public affairs in a singular Situation; threatened with War on all sides, external and internal, yet disarming ourselves of all force both of arms and of Revenue—We have now nothing to do—Or rather we do nothing— But I think there must be a special call of the next Congress before December.
We have no further news from Mr: Burr since the paper I enclosed to my brother two days ago—
The Supreme Court have this day decided after long argument that they have the power to issue an Habeas Corpus, and have accordingly issued the writs for Bollman and Swartwout returnable next Monday—Neither of the Judges, Cushing or Chase, was present.
I remain in duty and affection, your’s.
J. Q. Adams